UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CERES MARINE TERMINALS,
INCORPORATED,
Petitioner,

v.
                                                                   No. 00-1579
DANIEL J. KUEBEL; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(99-794)

Submitted: September 29, 2000

Decided: October 13, 2000

Before WILLIAMS and TRAXLER, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Petition for review denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lawrence P. Postol, SEYFARTH, SHAW, FAIRWEATHER & GER-
ALDSON, Washington, D.C., for Petitioner. Michael C. Eisenstein,
Baltimore, Maryland, for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ceres Marine Terminals, Incorporated ("Ceres Marine") petitions
this court for review of the Department of Labor's Benefits Review
Board's decision affirming the administrative law judge's ("ALJ")
order awarding disability benefits in favor of Daniel J. Kuebel in this
case arising under the Longshore and Harbor Workers' Compensation
Act. See 33 U.S.C. §§ 901 to 950 (West 1986 & Supp. 1999). The
scope of our review is limited to an examination of the ALJ's ruling
to determine if the ALJ's findings are supported by substantial evi-
dence, are rational, and are in accordance with the law. See 33 U.S.C.
§ 921(b)(3) (1994); Gilchrist v. Newport News Shipbuilding & Dry
Dock Co., 135 F.3d 915, 918 (4th Cir. 1998)."Substantial evidence"
is "more than a scintilla but less than a preponderance," and "such rel-
evant evidence as a reasonable mind might accept as adequate to sup-
port a conclusion." See See v. Washington Metropolitan Area Transit
Authority, 36 F.3d 375, 380 (4th Cir. 1994) (internal quotation marks
omitted). Furthermore, this Court must defer to the ALJ's credibility
determinations and inferences from the evidence, even if more rea-
sonable conclusions might be drawn from the evidence. See id. Find-
ing no error, we deny this petition for review.

Ceres Marine contends that the ALJ erred by finding that it did not
sufficiently rebut the Section 20(a) presumption. In addition, Ceres
Marine contends that the ALJ did not discuss relevant contradictory
evidence.

In relevant part, Section 20(a) reads: "In any proceeding for the
enforcement of a claim for compensation under this chapter it shall
be presumed, in the absence of substantial evidence to the contrary --
(a) That the claim comes within the provisions of this chapter." 33
U.S.C. § 920 (1994). In order to invoke the Section 20(a) presump-
tion, a claimant must demonstrate that he sustained a harm and that

                    2
an incident occurred at his workplace that could have caused the
harm. If the claimant establishes the presumption, the burden shifts to
the employer to rebut the presumption. In order to rebut the Section
20(a) presumption, an employer must offer "substantial evidence" that
an intervening cause was responsible for the harm to the employee.
If the employer fails to rebut the presumption, the claimant is entitled
to compensation. If the presumption is rebutted, the presumption is
removed and the ALJ is directed to consider the entire record. See
Universal Maritime Corp. v. Moore, 126 F.3d 256, 262 (4th Cir.
1997).

An employer's evidence offered in support of rebutting the pre-
sumption must be "specific and comprehensive" and "sufficient to
sever the causal connection between the injury and the employment."
Bass v. Broadway Maintenance, 28 B.R.B. S. 11, 15 (1994). Ceres
Marine attacked the presumption by arguing that the evidence showed
that the work-related accident never occurred. We defer to the ALJ's
finding that the accident did occur. There was eye witness testimony
and other substantial evidence supporting Kuebel's version of events.
Accordingly, we find that there was substantial evidence to support
the ALJ's finding that Ceres Marine did not sufficiently rebut the Sec-
tion 20(a) presumption.

Furthermore, we find that the ALJ fulfilled her duty to discuss evi-
dence supporting her conclusion and to explain the rationale for
rejecting contradictory evidence. See See, 36 F.3d at 384. The ALJ's
order carefully reviewed the contradictory evidence and provided this
court with sufficient discussion and rationale in order to conduct a
thorough review.

Accordingly, Ceres Marine's petition for review is denied. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

PETITION DENIED

                    3
M